FIRST AMENDMENT TO THE CONSULTING AGREEMENT


This FIRST AMENDMENT TO THE CONSULTING AGREEMENT (“Amendment”) is made and
entered into on September 23, 2010 between Hyperdynamics Corporation (the
“Company”) and William A. Young (“Mr. Young”).  The Company and Mr. Young may be
referred to herein collectively as “Parties” and singularly as “Party”.


WHEREAS, the Company and Mr. Young executed an Employment Agreement dated
November 24, 2009 (“Employment Agreement”);


WHEREAS, the Company and Mr. Young executed a Consulting Agreement (“Consulting
Agreement”) dated August 10, 2010; and


WHEREAS, the Company and Mr. Young desire to amend certain provisions of the
Consulting Agreement;


NOW, THERFORE, in consideration of the mutual promises, warranties and
representations hereinafter set forth, the Parties agree as follows:


The following specific revisions shall be made to the Consulting Agreement and
shall be effective as from the date hereof:


1.  
Waiver of Notice. The Parties agree to waive the notice provisions contained in
Article 5 of the Employment Agreement.



2.  
Termination of Employment.  The Parties agree that Mr. Young’s role as Executive
Vice President of Commercial Affairs and an officer of Hyperdynamics Corporation
shall terminate at 11:59PM (Central Daylight Time) on October 8, 2010 (unless
terminated by either Party prior to such time pursuant to the terms of the
Employment Agreement).  The Employment Agreement and Consulting Agreement shall
terminate at such time and there will be no conversion to a consultancy role as
described in Article 1 of the Consulting Agreement.



3.  
Entirety of Agreement. This Amendment, together with those protions of the
Employment Agreement and Consulting Agreement which are not in conflict and have
not been amended, constitutes the entire agreement and understanding between the
Parties with respect to the subject matter hereof.  This Amendment supersedes
all prior oral and written discussions, agreements and understandings relating
to such subject matter.


[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


The Parties have executed this Amendment to be effective as of the day and year
first above written.




HYPERDYNAMICS CORPORATION
EXECUTIVE VICE PRESIDENT OF COMMERCIAL AFFAIRS





By: /s/ Ray Leonard
 
/s/ William A. Young
Ray Leonard
 
William A. Young
Chief Executive Officer
   


